Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4, 6-10, 12, 14-16, 18-25 have been examined.
This action is made FINAL.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. [US 2014/0181438 A1], in view of Zha et al. [US 2011/0093435 A1], in view of Su et al. [US 2014/0095475 A1, September 30, 2013], in view of Atluri et al. [US 2009/0313503 A1], further in view of Redlich et al. [US 2009/0254572 A1].

With respect to claims 1, 9 and 21, the claims limitations of the method, system and computer-readable instructions of operating a data processing system for time-based storage and retrieval of data items [Fig. 1A], the method comprising: 

receiving, in a search query [e.g. user request], at the data processing system, a data request for data in a primary data repository [e.g. primary storage device 104] ([0102] FIG. 1B, primary data stored on the primary storage device(s) 104 and secondary copy data stored on the secondary storage device(s) 108) ([0199] when a user requests access to the HSM data that has been removed or migrated, the information management system 100 uses the stub to locate the data and often make recovery of the data appear transparent, even though the HSM data may be stored at a location different from the remaining source data. The stub may also include some metadata associated with the corresponding data, so that a file system and/or application can provide some information about the data object and/or a limited-functionality version (e.g., a preview) of the data object.
[0075] metadata can include, without limitation, one or more of the following: the last modified time (e.g., the time of the most recent modification of the data object), creation date, file type (e.g., format or application type), information about the content (e.g., an indication as to the existence of a particular search term), last accessed time, application type (e.g., type of application that generated the data object), location/ network (e.g., a current, past or future location of the data object and network pathways to/from the data object), geographic location (e.g., GPS coordinates), aging information (e.g., a schedule, such as a time period, combinations of the same or other similar  at one or more time points from a user device [e.g. point in time] ([0084] creation of secondary copies 116 can help meet information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster); allowing point-in-time recovery);

Varadharajan does not teach:
the data request including point in time data corresponding to the one or more time points. 
Zha teaches the data request including point in time data corresponding to the one or more time points [e.g. receives requests for creation of a virtual database and includes a past point-in-time corresponding to which a virtual database needs to be created] ([0057] the virtual database manager 375 receives requests for creation of a virtual database for a virtual database system 130. The request for creation of a virtual database may be sent by a database administrator using the administration system 140 and identifies a production database system 110, a virtual database system 130, and includes a past point-in-time corresponding to which a virtual database needs to be created. The virtual database manager 375 creates the necessary files corresponding to the virtual database being created and shares the files with the virtual database system 130. The database administrator for a virtual database system 130 may be different from a database administrator for the production database system 110)

Varadharajan as modified by Zha further teaches:
providing a file system interface accessible by the user device (Varadharajan [0131] via the user interface 158, users may optionally issue instructions to the components in the information management system 100 regarding performance of storage and recovery operations. For example, a user may modify a schedule concerning the number of pending secondary copy operations. As another example, a user may employ the GUI to view the status of pending storage operations or to monitor the status of certain components in the information management system 100 (e.g., the amount of capacity left in a storage device));
in response to the data request:
identifying a set of data items [e.g. identify data that meets the filtering criteria] stored in the secondary data repository [e.g. secondary storage data that meets filtering criteria] (Varadharajan [0009] the reference copy rules may run, according to a user request…. Media agents in the system conduct data to and from the storage devices, and media agents may be instructed to search and identify data that meets the filtering criteria. Each media agent may search and identify data in the storage devices associated with it. Each media agent may also search and identify data of a particular type, or data associated with a particular client computing device or group thereof. For 
Varadharajan [0007] a reference copy may include references (e.g., pointers) to a subset of secondary storage data that meets filtering criteria. The reference copy includes actual copies of the files or other data stored in secondary storage that meet the filtering criteria); based on the point in time data (Varadharajan [0083] for recovery and/or regulatory compliance purposes, it is therefore useful to generate copies of the primary data 112. Accordingly, the information management system 100 includes one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata. The secondary storage computing devices 106 and the secondary storage devices 108 may be referred to in some cases as a secondary storage subsystem 118); by matching the one or more time points to time information from metadata associated with the set of data items (Zha [0005] examples of information that may be stored in the metadata of a database block include information related to the data stored in the database block, information related to objects of database that the database block is part of, or information indicating when the data in the database block was updated.
Zha [0073] the storage allocation manager 365 may keep several different versions of the database block in the storage system data store 390 corresponding to the data in the database block if it is updated at different points in time. The file in which the database block is saved comprises a file header including metadata associated with the file and a sequence of database blocks….the information in the storage system data store 390 may include multiple versions of the database blocks, each corresponding to updated information at different points in time. The storage allocation manager 365 stores the database blocks associated with the files in an efficient manner, such that a copy of a database block is made only if the database block was updated for a point-in-time. For example, if a block B1 is updated at time T1 but not at time T2, whereas a block B2 is updated at time T1 and T2 both, the data structure of the storage system data store 390 does not keep a copy of the database block B1 for time T2 whereas it keeps a version of the database block B2 for time T2), the time information indicating a time when the set of data items were obtained from the primary data repository (Zha [0182] a snapshot copy in many cases can be made quickly and without significantly impacting primary computing resources because large amounts of data need not be copied or moved. In some embodiments, a snapshot may exist as a virtual file system, parallel to the actual file system. Users in some cases gain read-only access to the record of files and directories of the snapshot. By electing to restore primary data 112 from a snapshot taken at a given point in time, users may also return the current file system to the state of the file system that existed when the snapshot was taken), the set of data items being copies of the data in the primary data repository at the one or more time points unmodified or deleted since the one or more time points were created (Zha [0184] once a snapshot has been taken, subsequent changes to the file system typically do not overwrite the blocks in use at the time of the snapshot. The initial snapshot may use only a small amount of disk space record a mapping or other data structure representing or otherwise tracking the blocks that correspond to the current state of the file system. …The snapshot mapping of file system data is also updated to reflect the changed block(s) at that particular point in time. In some other cases, a snapshot includes a full physical copy of all or substantially all of the data represented by the snapshot);
determining a mapping [e.g. pointers] between the set of data items and the copies of the data [e.g. new data that meets the filtering criteria can be added to the existing reference copy] in the primary data repository [e.g. primary data 112] at the one or more time points [e.g. secondary copies 116 can include point-in -time data derived from primary data 112 or another secondary copy 116] (Varadharajan [0010] the data storage system can create or update a reference copy based on the data identified by the media agents. The reference copy can include references to the identified data. The references may include pointers to the files (or other data items) that were identified according to the filtering criteria, rather than copies of the actual files themselves. In some cases, the references may also include actual copies of files themselves. The reference copy can include information relating to the identified data, such as source client, source device, source application, etc. Such information may be embedded in the reference copy. In some embodiments, the reference copy may include copies of files in their native format (e.g., the format of the applications that generated the files rather than a backup or archive format). Or, where the reference copy includes pointers and not actual copies of the identified files, the reference copy may point to secondary copies of the files in their native format, and also include source information relating to the files. Thus, in such embodiments, the user can view or play the reference copies can reflect incremental changes to the secondary storage data, e.g., after a daily backup, without having to regenerate the entire reference copy.
Varadharajan [0087] a secondary copy 116 can comprise a separate stored copy of application data that is derived from one or more earlier created, stored copies (e.g., derived from primary data 112 or another secondary copy 116). Secondary copies 116 can include point-in -time data, and may be intended for relatively long-term retention (e.g., weeks, months or years), before some or all of the data is moved to other storage or is discarded);
assembling [e.g. restoring data] the set of data items [e.g. reference copies] corresponding to the point in time data in the data request [e.g. a particular retention period/ past point-in-time] from the secondary data repository [e.g. secondary storage devices 108] separate from the primary data repository (Varadharajan [0011] the user may restore files using the reference copies. For example, the user may want to select a few files to restore while browsing a particular reference copy. The user may also specify that the data in a reference copy should be stored for a particular retention period.
 Varadharajan [0142] each data agent 142 may be configured to access data and/or metadata stored in the primary storage device(s) 104 associated with the data agent 142 and process the data as appropriate. For example, during a secondary copy arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata. Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116. For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108);
providing the assembled set of data items to the user device (Varadharajan [0331] the reference copy module 350 sends instructions to media agent 370 to obtain the selected items and forward them to the client 320. If the reference copy module 350 is on a separate computing device from the storage manager 310, the reference copy module 350 may request the storage manager 310 to send instructions to the media agents 370. The appropriate media agent 370 retrieves the data from the storage devices 380 and copies the data to primary storage, e.g., the information store 330. The data may also be copied to primary storage through the storage manager 310);
receiving from the user device a request to run an application on the metadata and selection of data, the selection of data being selected from the assembled set of data items [e.g. the client computing devices 102 may be tasked with processing and preparing the primary data 112 from these various different applications 110] (Varadharajan [0073] primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other types or granularities of data objects. As used herein, a "data object" can refer to both (1) any file that is currently subset of such a file.
 Varadharajan [0135] a variety of different types of applications 110 can operate on a given client computing device 102, including operating systems, database applications, email applications, and virtual machines, just to name a few. And, as part of the process of creating and restoring secondary copies 116, the client computing devices 102 may be tasked with processing and preparing the primary data 112 from these various different applications 110. Moreover, the nature of the processing/preparation can differ across clients and application types, e.g., due to inherent structural and formatting differences among applications 110); and
based on the mapping and the received selection of data, running the application (Varadharajan [0136] the one or more data agent(s) 142 are therefore advantageously configured to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level);
running the application to process the selection of data [e.g. data object], based on the mapping, to generate a second processing result (Varadharajan [0090] since an instance a data object or metadata in primary data 112 may change over time as it is modified by an application 110 (or hosted service or the operating system), the information management system 100 may create and manage multiple secondary copies 116 of a particular data object or metadata, each representing the state of the data object in primary data 112 at a particular point in time. Moreover, since an instance of a data object in primary data 112 may eventually be deleted from the 
Varadharajan [0152-0153] for each secondary copy 116, the index 153 may include metadata such as a list of the data objects (e.g., files/subdirectories, database objects, mailbox objects, etc.), a path to the secondary copy 116 on the corresponding secondary storage device 108, location information indicating where the data objects are stored in the secondary storage device 108, when the data objects were created or modified, etc. Thus, the index 153 includes metadata associated with the secondary copies 116 that is readily available for use in storage operations and other activities without having to be first retrieved from the secondary storage device 108. In yet further embodiments, some or all of the data in the index 153 may instead or additionally be stored along with the data in a secondary storage device 108, e.g., with a copy of the index 153. Also, please see paragraph [0075]).

Varadharajan as modified by Zha does not teach creating statistics.
Su teaches creating statistics ([0229] creating dynamic statistics for an operation that was performed during execution of an execution plan may indicate one or more of the following: the type of operation (e.g., filter, scan, join, group-by), the one or more database objects that were involved in the operation (e.g., tables T1 and T2), any predicates that were applied (e.g., c1>20 and c3=4), the selectivity of one or more values, the number of data items that were read (e.g., 1034 rows) from each database object, the number of data items that resulted from the operation (e.g., 89 rows), and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Varadharajan as modified by Zha with including creating statistics of operations on data items of Su. Such execution statistics from one execution is fed back into the query optimizer in order to improve the degree of parallelization computation (Su [0100]).

Varadharajan as modified by Zha and Su does not expressly teach:
the assembled set of data items including an incremental data at the one or more time points and a full data at a time prior to the one or more time points;
 providing a file system interface accessible by the user device, and configured to receive the data request;
providing the modified data items to the user device directly from the secondary data repository.
Atluri teaches:
the assembled set of data items including an incremental data at the one or more time points [e.g. revisions] and a full data at a time prior to the one or more time points [e.g. recorded new revisions] ([0105-0106] only change data written and sent for write from hosts 204(1-N) to primary storage is stored in secondary storage. In this embodiment data changes are also held separately as revisions from previous changes to a same volume of data. The purpose of this is to provide revision selectable and time-based recovery of data. 
new revisions or versions apply to. Each time a new revision of data is recorded, it is also time stamped so that a host wishing to recover a specific version of a file, for example can select a desired time-based version or versions of a single file.
[0151] a host may order versions identified by time and date of any files, application specific data sets, or full data volumes that were subject to the data backup and recovery process of the invention);
 providing a file system interface accessible by the user device ([0234] the operating system may also be equipped with tools for programs to display and manage a user interface as well as utility programs to manage files and configure the operating system. For example, the operating system may provide a file system which may be a method of storing and organizing computer files and data as well as a method for accessing the files and data. A user (e.g., using a data processing system 1914 such as a desktop, a laptop, a Blackberry@, etc.) of the application may access the application via the network 1900), and configured to receive the data request ([0362] an interface may be provided for receiving requests from the host 204(1-n). For instance, a user at the host 204(1-n) may select a recovery point for the data from a drop down menu, a text box, and so forth. In one embodiment, the recovery server 212 recommends data at a point in time that the recovery server 212 determines is ideal given parameters entered by a user at the host 204(1-n). However, any server or other device may recommend recovery points to the host 204(1-n) or any other device. Predetermined parameters may also be utilized for requesting recovered data and/or 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Varadharajan as modified by Zha and Su with providing a file system interface accessible by the user device for receiving the data request of Atluri. The motivation to modify would be allowing access to the copies of the one or more data blocks according to the at least one event marker (timestamp associated with the copies of the one or more data blocks) in order to provide event driven recovery (Atluri [0016]).

Varadharajan as modified by Zha, Su and Atluri does not teach:
providing the modified data items to the user device directly from the secondary data repository.
Redlich teaches:
providing the modified data items [e.g. granular data results] to the user device directly from the secondary data repository [e.g. distributed storage locations] ([2862] the system and method includes filtering data and copying the granular data results and dispersing them to distributed storage. The process filters documents and data streams and cops resulting granular data items for dispersal to distributed storage locations. Dispersal may be done for different reasons for security, privacy, compliance, backup, continuity, survivability, backup or just close access or plain archiving. Dispersal of copied granular elements can be done to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Varadharajan as modified by Zha, Su and Atluri wherein the secondary data repository providing modified data items to the user of Redlich. The motivation to modify would provide perpetual data availability and data survivability by replication of the different granular parts and storing the replicated copies on many servers (Redlich [0117]).

With respect to dependent claim 6, Varadharajan as modified by Zha, Su, Atluri and Redlich teaches identifying a set of data items in the primary data repository [e.g. primary storage devices 104] for storage in the secondary data repository [e.g. secondary storage device 108]; generating the metadata [e.g. creating metadata] associated with the set of data items; and providing the set of data items associated with the metadata for storage in the secondary-data repository (Varadharajan [0082-0083] the primary data 112 stored on the primary storage devices 104 may be compromised in some cases, such as when an employee deliberately or accidentally deletes or overwrites primary data 112 during their normal course of work. Or the primary storage devices 104 can be damaged, lost, or otherwise corrupted. For recovery and/or regulatory compliance purposes, it is therefore useful to generate 

With respect to dependent claim 7, Varadharajan as modified by Zha, Su, Atluri and Redlich teaches wherein the set of data items [primary data 112] are identified at a time point and the time information includes the time point [point-in -time] (Varadharajan [0084] creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster); allowing point-in -time recovery; complying with regulatory data retention and electronic discovery (e-discovery) requirements; reducing utilized storage capacity; facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services; and implementing data retention policies).

With respect to dependent claim 8, Varadharajan as modified by Zha, Su, Atluri and Redlich teaches wherein the primary data repository stores a plurality of data items at a time point and wherein identifying the set of data items for storage in the secondary data repository at the time point comprises determining the set of data items among the plurality of data items that have changed since a last time point (Varadharajan [0173] an incremental backup operation generally tracks and stores changes since the most recent backup copy of any type, which can greatly reduce storage utilization. In some cases, however, restore times can be relatively long in comparison to full or differential backups because completing a restore operation may involve accessing a full backup in addition to multiple incremental backups).

With respect to dependent claim 18, Varadharajan as modified by Zha, Su, Atluri and Redlich teaches periodically creating backup versions of data in the primary data repository, each backup version including copies of one or more data items in the primary data repository at a corresponding time point (Varadharajan [0169] a backup operation creates a copy of primary data 112 at a particular point in time. Each subsequent backup copy may be maintained independently of the first. Further, a backup copy in some embodiments is stored in a backup format. This can be in contrast to the version in primary data 112 from which the backup copy is derived, and which may instead be stored in a native format of the source application(s) 110. …); and providing the backup versions for storage in the secondary data repository; wherein metadata associated with a data item in the secondary data repository includes a backup version identifier identifying the corresponding backup version (Varadharajan [0101] to create a secondary copy 116 involving the copying of data from the primary storage subsystem 117 to the secondary storage subsystem 118, the client computing device 102 in some embodiments communicates the primary data 112 to be copied (or a processed version thereof) to the 

With respect to dependent claim 19, Varadharajan as modified by Zha, Su, Atluri and Redlich teaches wherein the set of data items are obtained from a plurality of backups stored in the secondary data repository, and wherein each backup includes copies of one or more data items in the primary data repository at a corresponding time point (Varadharajan [0088] a secondary copy 116 is a copy of application data created and stored subsequent to at least one other stored instance (e.g., subsequent to corresponding primary data 112 or to another secondary copy 116), in a different storage device than at least one previous stored copy, and/or remotely from at least one previous stored copy. In some other cases, secondary copies can be stored in the same storage device as primary data 112 and/or other previously stored copies. For example, in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116. Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup or archive format, or in some other format different than the native source application format or other primary data format).

With respect to dependent claim 20, Varadharajan as modified by Zha, Su, Atluri and Redlich teaches wherein the metadata associated with each backup secondary copy operation, the data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata. Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116. For instance, the data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108) includes a range of data items stored in the backup (Varadharajan [0267] the media agent 144A can also update its index 153 to include data and/or metadata related to the backup copy 116A, such as information indicating where the backup copy 116A resides on the disk library 108A, data and metadata for cache retrieval, etc.).

Regarding claims 14-16; the instant claims recite substantially same limitations as the above-rejected claims 1, 6-8 & 18-20 and are therefore rejected under the same prior-art teachings.

Regarding claims 23-25; the instant claims recite substantially same limitations as the above-rejected claims 3, 6 & 7 and are therefore rejected under the same prior-art teachings.

Claims 2, 4, 10, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan, in view of Zha, Su, Atluri and Redlich, as applied to claims 1 and 9, further in view of Petro et al. [US 7692653 B1, October 1, 2001].

With respect to dependent claim 2, Varadharajan as modified by Zha, Su, Atluri and Redlich teaches wherein the data request includes a request to perform one or more operations on the set of data items (Varadharajan [0068] primary data 112 is production data or other "live" data generated by the operating system and/or applications 110 operating on a client computing device 102. The primary data 112 is generally stored on the primary storage device(s) 104 and is organized via a file system supported by the client computing device 102. For instance, the client computing device(s) 102 and corresponding applications 110 may create, access, modify, write, delete, and otherwise use primary data 112), and wherein providing the set of data items comprises:
processing the set of data items by performing the one or more operations, and providing a first processing result (Varadharajan [0206] data manipulation operations may involve processing (e.g., offline processing) or modification of already stored primary data 112 and/or secondary copies 116. However, in some embodiments data manipulation operations are performed in conjunction with data movement operations. As one example, the information management system 100 may encrypt data while performing an archive operation), 
storing the statistics in the primary data repository and storing the statistics in the secondary data repository (Su [0230] Shared dynamic statistics may 
Varadharajan as modified by Zha, Su, Atluri and Redlich does not teach wherein the creating statistics is based on a time range, and further comprising: providing the statistics to the user device. 
Petro teaches wherein the creating statistics is based on a time range, and further comprising: providing the statistics to the user device (col.5, lines 12-18, presentation engine 32 uses a query manager 26 to generate the visualizations based on data /statistics obtained from a database 28 and/or a hyper data cube 30. Presentation engine 32 transmits views that include those visualizations to client 20 for 
Col. 6, lines 40-46, FIGS. 3A-3B, list view 50 includes a number of passive controls 60 which allow the user to change the focus of the presentation, for example by restricting the analysis to e-mail messages relating to a particular business unit, to e-mail messages relating to a particular topic, to e-mail messages originating within a specified time range, or to e-mail messages which include terms specified in a search query).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Varadharajan as modified by Zha, Su, Atluri and Redlich with presenting date range statistic data of Petro. The motivation to modify would provide users with easy manipulation of visual representations of data sets (Petro, col. 5, lines 45-47).

With respect to dependent claim 4, Varadharajan as modified by Zha, Su, Atluri, Redlich and Petro teaches wherein the data request comprises an application process, and wherein providing the set of data items comprises executing the application process on the set of data items and providing processing results (Varadharajan [0136] the one or more data agent(s) 142 are therefore advantageously configured to assist in the performance of information management operations based on the type of data that is being protected, at a client-specific and/or application-specific level).

Regarding claims 10, 12 and 22; the instant claims recite substantially same limitations as the above-rejected claims 2 & 4 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 08/17/2021 office action claims 1, 6, 9 and 14 have been amended, new claims 21-25 have been added, and claims 5 and have been cancelled. Claims 1, 2, 4, 6-10, 12, 14-16, and 18-25 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 11/10/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153